Name: Council Implementing Decision (CFSP) 2015/1335 of 31 July 2015 implementing Decision 2012/642/CFSP concerning restrictive measures against Belarus
 Type: Decision_IMPL
 Subject Matter: international affairs;  rights and freedoms;  executive power and public service;  Europe;  international trade;  civil law
 Date Published: 2015-08-01

 1.8.2015 EN Official Journal of the European Union L 206/64 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/1335 of 31 July 2015 implementing Decision 2012/642/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 31(2) thereof, Having regard to Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (1), and in particular Article 6(1) thereof, Whereas: (1) On 15 October 2012, the Council adopted Decision 2012/642/CFSP, which imposes restrictive measures against Belarus. (2) The Council considers that 24 persons should be removed from the list of persons and entities subject to restrictive measures as set out in the Annex to Decision 2012/642/CFSP. (3) The Annex to Decision 2012/642/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2012/642/CFSP is hereby amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) OJ L 285, 17.10.2012, p. 1. ANNEX The entries concerning the following persons are deleted from the list set out in Section A Persons of the Annex to Decision 2012/642/CFSP: 1. Ablameika, Siarhei Uladzimiravich 5. Alpeeva, Tamara Mikhailauna 6. Ananich, Alena Mikalaeuna 13. Balauniou, Mikalai Vasilievich 15. Baranouski, Andrei Fiodaravich 19. Batura, Mikhail Paulavich 32. Charniak, Alena Leanidauna 39. Dubinina/Rouda, Zhanna Piatrouna 56. Husakova, Volha Arkadzieuna 106. Kuzniatsova, Natallia Anatolieuna 109. Laptseva, Alena Viacheslavauna 126. Maltsau, Leanid Siamionavich 130. Merkul, Natallia Viktarauna 140. Niavyhlas, Henadz Mikalaevich 144. Padhaiski, Henadz Danatavich 145. Paluyan, Uladzimir Mikalaevich 149. Piatkevich, Natallia Uladzimirauna 150. Poludzen, Iauhen Iauhenavich 151. Prakopau, Yury Viktaravich 160. Rubinau, Anatol Mikalaevich 203. Tselitsa, Lidziia Fiodarauna 213. Varenik, Natallia Siamionauna 215. Vasilieu, Aliaksei Aliaksandravich 231. Ziankevich, Valiantsina Mikalaeuna